                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

DAVID AARON ROMINE,              :
                                 :
               Plaintiff,        :
vs.                              :         CASE NO. 3:17-cv-175-CDL
                                 :
OFFICER CLINT DIEBALL,           :
                                 :
               Defendant.        :
_________________________________

                                   ORDER

     Plaintiff seeks leave to proceed in forma pauperis (“IFP”) on

appeal (ECF No. 58) from the Court’s December 7, 2018, Judgment

(ECF No. 56) in Defendant’s favor.            For the reasons explained

below, Plaintiff’s motion is DENIED.

                                 DISCUSSION

     A court may authorize a litigant to proceed without prepayment

of fees so long as they are “unable to pay such fees or give

security therefor.” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi

Kleaners,   Inc.,   364   F.3d    1305,    1306    n.1   (11th   Cir.   2004)

(explaining that 28 U.S.C. § 1915(a)(1) “applies to all persons

requesting leave to proceed IFP”).                However, “[t]here is no

absolute right to be allowed to proceed in forma pauperis in civil

matters; rather it is a privilege extended to those unable to pay

filing fees when the action is not frivolous or malicious.”

Startti v. United States, 415 F.2d 1115, 1116 (5th Cir. 1969) (per
curiam);1 see also, e.g., Brewster v. N. Am. Van Lines, Inc., 461

F.2d 649, 651 (7th Cir. 1972) (“This privilege to proceed without

posting security for costs and fees is reserved to the many truly

impoverished litigants who, within the District Court’s sound

discretion, would remain without legal remedy if such privilege

were not afforded to them.”).

     Federal Rule of Appellate Procedure 24 requires a party

wishing to appeal IFP to file a motion in the district court and

attach an affidavit that shows “the party’s inability to pay . .

. for fees and costs[.]”        Fed. R. App. P. 24(a)(1)(A).      Rule 24

further provides that “[a] party who was permitted to proceed in

forma pauperis in the district-court action . . . may proceed on

appeal in forma pauperis without further authorization, unless

. . . the district court . . . certifies that the appeal is not

taken in good faith or finds that the party is not otherwise

entitled   to   proceed   in   forma   pauperis[.]”   Fed.   R.   App.   P.

24(a)(3)(A).

     A district court has wide discretion in determining whether

to grant an applicant’s motion to proceed IFP.        In exercising this

discretion, it must determine “whether the statements in the

affidavit satisfy the requirement of poverty.”        Martinez, 364 F.3d


1 In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.

                                       2
at 1307 (internal quotation marks and citation omitted).            While an

applicant for IFP status need not show that he is “absolutely

destitute,” he must sufficiently establish that he “is unable to

pay for the court fees and costs, and [is unable] to support and

provide   necessities    for   himself   and    his    dependents.”     Id.

(citations omitted).

     The Court finds that Plaintiff is able to pay the fees and

costs of an appeal and, therefore, is not entitled to proceed IFP.

Plaintiff states that over the past twelve months he has had an

average monthly income of about $10,500 between employment and

public assistance.   Mot. to Proceed IFP 2., ECF No. 58.          He expects

his monthly income to be about $4,400 next month.           Id.   Thus, even

if only considering the lesser expected income of next month,

Plaintiff’s   expected    yearly   income      would   be   $52,000.    Id.

     Plaintiff’s income significantly exceeds the 2018 Poverty

Guideline of $12,140 for a one-person household.2             See 2018 HHS

Poverty Guidelines, 83 Fed. Reg. 2642, 2643 (Jan. 18, 2018)3; see

also Martinez, 364 F.3d at 1307 n.7 (referring to poverty levels).

Consequently, Plaintiff’s motion to proceed IFP is denied.




2 Plaintiff does not list any spouses or dependents in his motion’s
supporting affidavit. Mot. to Proceed IFP 3.

3  Guidelines for 2019 have not been published as of this Order’s
date.
                                    3
                           CONCLUSION

     Because the Court finds that Plaintiff has not established

that he is unable to pay the fees and costs for an appeal, his

motion to proceed IFP on appeal is DENIED.   If Plaintiff wishes to

proceed with this appeal, he must pay the entire $505.00 appellate

filing fee within fourteen (14) days.      Any further requests to

proceed IFP on appeal should be directed, on motion, to the United

States Court of Appeals for the Eleventh Circuit, in accordance

with Federal Rule of Appellate Procedure 24.

     IT IS SO ORDERED, this 3rd day of January, 2019.

                                    s/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                4
